259 Md. 368 (1970)
269 A.2d 833
BOARD OF ZONING APPEALS FOR THE TOWN OF ELKTON
v.
GUNS ET AL.
[No. 69, September Term, 1970.]
Court of Appeals of Maryland.
Decided October 21, 1970.
The cause was argued before HAMMOND, C.J., and BARNES, FINAN, SINGLEY and DIGGES, JJ.
Leonard E. Wilson for appellant.
Court did not hear argument for appellees. Leonard H. Lockhart and Baker, Lockhart, Russell & Herman, Hyman Ginsberg and Ginsberg & Ginsberg on the brief.
PER CURIAM:
The Board of Zoning Appeals of the Town of Elkton alone has appealed from an order of the Circuit Court for Cecil County (which had jurisdiction of the parties and the subject matter) reversing an action of the Board on a zoning application. We conclude that the Board has no interest or right that would give it standing to appeal. *369 The statute which creates it gives it none. The case is indistinguishable from Zoning Appeals Board v. McKinney, 174 Md. 551, 564, where it was said:
"Since therefore the Board [of Zoning Appeals] * * * has no interest in [the appeal] different from that which any judicial or quasi judicial agency would have, which is to decide the cases coming before it fairly and impartially, [it] is in no sense aggrieved by the decision of the Baltimore City Court [overruling its decision]."
See also Mayor & C.C. of Balto. v. Shapiro, 187 Md. 623; Roeder v. Brown, 192 Md. 639; Maryland Board of Pharmacy v. Peco, Inc., 234 Md. 200; Liquor License Board v. Leone, 249 Md. 263; Subsequent Injury Fund v. Pack, 250 Md. 306.
Appeal dismissed, costs to be paid by appellant.